      Case 5:19-cv-00380-FB-ESC Document 42 Filed 10/22/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION
RICHARD LOPEZ AND GLORIA                  §
LOPEZ, ON BEHALF OF                       §
THEMSELVES AND ALL OTHERS                 §
SIMILARLY SITUATED,                       §
     Plaintiffs,                          §
                                          §
                                            Civil Action No. SA-19-CV-00380-FB
v.                                        §
                                          §
PROGRESSIVE COUNTY MUTUAL                 §
INSURANCE COMPANY AND APRIL               §
HAGER,                                    §
     Defendants.

DEFENDANT APRIL HAGER’S NOTICE OF ADDITIONAL COUNSEL OF RECORD


COUNSEL OF RECORD

APRIL HAGER, Defendant
     Larry J. Goldman
     “Attorney in Charge”
     Federal Bar No. 341
     State Bar No. 08093450
     Gregory J. Peterson
     Federal ID No. 996381
     State Bar No. 24057580
     Justin T. Woods
     Federal ID No. ______
     State Bar No. 24061082
     GOLDMAN & PETERSON, PLLC
     10100 Reunion Place, Suite 800
     San Antonio, Texas 78216
     Tel: (210) 340-9800
     Fax: (210) 340-9888




                                      Page 1 of 3
Case 5:19-cv-00380-FB-ESC Document 42 Filed 10/22/19 Page 2 of 3



                              Respectfully submitted,



                             By: /s/ Gregory J. Peterson
                                   LARRY J. GOLDMAN
                                   "Attorney in Charge"
                                   Federal ID No. 341
                                   State Bar No. 08093450
                                   GREGORY J. PETERSON
                                   Federal ID No. 996381
                                   State Bar No. 24057580
                                   JUSTIN T. WOODS
                                   Federal ID No. 24061082
                                   State Bar No. 24061082

                                     GOLDMAN & PETERSON, PLLC
                                     10100 Reunion Place, Suite 800
                                     San Antonio, Texas 78216
                                     Telephone:    (210) 340-9800
                                     Facsimile:    (210) 340-9888

                             ATTORNEY FOR DEFENDANT APRIL HAGER




                            Page 2 of 3
       Case 5:19-cv-00380-FB-ESC Document 42 Filed 10/22/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record are being served in accordance with the Federal
Rules of Civil procedure on October 22, 2019 to the following:

 Stephen S. Dummitt                               John R. Fabry
 The Carlson Law Firm PC                          The Carlson Law Firm PC
 618 S.W. Military Dr.                            1717 N. Interstate Highway 35, Suite 305
 San Antonio, Texas 78221                         Round Rock, Texas 77664
 Tel: (210) 923-7700                              Tel: (512) 671-7277
 Fax: (210) 923-3378                              Fax: (512) 238-0275
 sdummitt@carlsonattorneys.com                    jfabry@carlsonattorneys.com

 Counsel for Plaintiffs                           Counsel for Plaintiffs


 Mr. Ian Shelton
 EVERSHEDS SUTHERLAND LLP
 600 Congress Avenue, Suite 2000
 Austin, Texas 78701
 Tel: (512) 721-2714
 Fax: (512) 721-2656
 ianshelton@eversheds-sutherland.com

 Counsel for Progressive County Mutual
 Insurance Company


                                             By: _____/s/ Gregory J. Peterson_____________
                                                    LARRY J. GOLDMAN
                                                    GREGORY J. PETERSON
                                                    JUSTIN T. WOODS




                                            Page 3 of 3
